     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 1 of 41



William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Madison Avenue, 15th Floor
New York, New York 10017
Phone: (212) 286-1425; Fax: (646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -against-                                            :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

     DECLARATION OF WILLIAM C. RAND IN SUPPORT OF PLAINTIFF’S
  APPLICATION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE ACTION
                           SETTLEMENT


                                               EXHIBIT A

                   EXECUTED SETTLEMENT AGREEMENT

Dated: New York, New York
       August 20, 2019

                                   By:      William Coudert Rand, Esq.
                                            LAW OFFICE OF WILLIAM COUDERT RAND
                                            Attorney for Plaintiffs,
                                            Individually and on Behalf of All Other Persons
                                            Similarly Situated
                                            501 Fifth Avenue, 15th Floor
                                            New York, New York 10017
                                            Tel: (212) 286-1425; Fax: (646) 688-3078
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 2 of 41



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

     CLASS ACTION AND COLLECTIVE ACTION SETTLEMENT AGREEMENT

        This Settlement Agreement, including all exhibits attached hereto (collectively, the
“Agreement”), dated as of January 10, 2019, is entered into by and between Plaintiff BEVOLYN
DARBY (the “Named Plaintiff”), individually and on behalf of the class of individuals that she
seeks to represent, which consists of all individuals who were employed by STERLING HOME
CARE, INC., (“STERLING”) as home health aides on or between January 1, 2015 and October 1,
2015 whose paystubs show that they worked more than 40 hours in any given work week
(collectively, the “Class” or “Class Members”), and Defendants STERLING HOME CARE, INC.
(“Corporate Defendant”) and MARK R. ZWERGER, MATTHEW G. ANDERSON, MICHELE
THOMAS, and EILEEN KILLEEN (“Individual Defendants”) (together “STERLING” or
“Defendants”). A list of Class Members along with the amounts that they are to receive under this
Settlement Agreement, is attached hereto as Exhibit D. The Named Plaintiff, the Individual
Defendants, and STERLING may collectively be referred to as the “Parties.”

               WHEREAS, the Named Plaintiff filed a putative class and collective action
Complaint in the United States District Court for the Southern District of New York (the “Court”)
on July 15, 2017 (the “Complaint”), captioned Bevolyn Darby v. Sterling Home Care,Inc. Mark
R. Zwerger, Matthew G. Anderson, Michele Thomas, Eileen Killeen and John Does #1-10 (17-
cv-05370) (the “Lawsuit”); and

                WHEREAS, the Complaint asserted class claims under the New York Labor Law
(“NYLL”) and collective claims under the Fair Labor Standards Act (“FLSA”) alleging, inter
alia, that the Defendants failed to pay wages due under the NYLL, the FLSA, breach of contract
as third party beneficiaries of contracts with New York State pursuant to the New York Home
Care Worker Wage Parity Law (“Wage Parity Law”), unjust enrichment for Defendants’ failure
to pay all wages due including wages for minimum wages under the Wage Parity Law and
spread of hours, violation of the Wage Parity Law minimum wage requirements, and breach of
contract for wages, and sought recovery of unpaid wages, benefits, wage supplements, liquidated


                                                                                                5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 3 of 41



damages, pre-judgment interest, and attorneys’ fees and costs, as well as injunctive and
declaratory relief; and

               WHEREAS, the Court conditionally certified an FLSA collective of “employees
not paid time and one half for overtime after January 1, 2015;” and certified a New York State
Rule 23(b)(3) class of “employees not paid time and one half for overtime after January 1,
2015”; and

                WHEREAS, the class referenced in this Agreement is the same class that the
court has certified in this action.

               WHEREAS, Defendants have denied and continued to deny all of the material
allegations contained in the Complaint, and any and all prior complaints filed in the Lawsuit, and
have denied and continue to deny that they are liable or owe damages to the Named Plaintiff or
the Class Members with respect to the alleged facts or causes of action asserted in the Complaint,
and any and all prior complaints filed in the Lawsuit; and

                WHEREAS, in order to facilitate discussions of the possible settlement of the
Lawsuit, STERLING provided to counsel for the Named Plaintiff (“Class Counsel”) voluminous
business and payroll records relating to the hours worked by and amounts paid to the Named
Plaintiff and the Class Members during their employment with STERLING; and

             WHEREAS, STERLING and the Named Plaintiff, through her counsel, each
analyzed STERLING’s business and payroll records relating to the Named Plaintiff’s and Class
Members’ claims asserted in the Complaint; and

                WHEREAS, on the basis of the aforementioned business and payroll records, and
its analysis thereof, Class Counsel is satisfied that he has a sufficient basis to properly value the
claims as alleged in the Complaint; and

                WHEREAS, the Parties have engaged in extensive discussions and negotiations in
an effort to reach a resolution of Named Plaintiffs’ and the Class Members’ claims in order to
avoid prolonged and expensive litigation; and

                WHEREAS, Class Counsel has analyzed and evaluated the merits of the claims
made against Defendants in the Complaint, as well as the impact of this Agreement on the Named
Plaintiff and the Class Members; and

                WHEREAS, based upon Class Counsel’s analysis of the payroll data and related
information and documents produced by STERLING relating to the approximately
358individuals who worked overtime on or between January 1, 2015 to October 1, 2015
inclusive, and the applicable law, and recognizing the risks of continued litigation, including the
risk that the Named Plaintiff and Class Members might obtain a recovery less favorable than,
and/or comparable to, the recovery embodied in this Agreement, and that any recovery may not
be obtained for several years if at all, Class Counsel is satisfied that the terms and conditions of


                                                -2-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 4 of 41



this Agreement are fair, reasonable, and adequate, and that this Agreement is in the best interests
of the Named Plaintiff and the Class Members; and

                WHEREAS, without admitting or conceding any liability, the Parties hereto have
agreed to settle the Lawsuit on the terms and conditions set forth in this Agreement to avoid the
burden, expense, risks, and uncertainty of proceeding with litigation;

               NOW, THEREFORE, in exchange for and in accordance with the mutual
covenants set forth below, it is hereby agreed as follows:

                1.      Total Settlement Amount

                        a.     DEFENDANTS shall pay a total amount of Three Hundred and
Forty-Two Thousand and Six Hundred and Ninety-Nine Dollars and Forty-One Cents
($342,699.41) (the “Total Settlement Amount”) to fully and finally resolve and satisfy (i) any
and all claims alleged in the Complaint that home health aides were not paid proper overtime
wages for the hours over forty in a week listed on their paystubs on or between January 1, 2015
and October 1, 2015, (ii) any and all attorneys’ fees, litigation costs, and expenses incurred by
Class Counsel, including expenses incurred by Class Counsel relating to the application to the
Court for approval of this Agreement, and (iii) any Court-approved Service Award to the Named
Plaintiff; and (iv) the Named Plaintiff Settlement Payment payable to Named Plaintiff.

                         b.     The Total Settlement Amount will be paid no later than ten (10)
calendar days after the Effective Date (as defined in paragraph 10 herein) (the “Settlement
Payment Date). Failure to make any payment when due after a ten (10) calendar day notice to
cure shall cause (a) all remaining amounts then due to become immediately due and payable, less
any amounts paid up to and including the date of default and (b) an additional, one-time, amount
of $20,000 to become immediately due which will be allocated proportionately among all
recipients of the settlement payments. Furthermore, Defendants agree to pay all costs, including
reasonable attorneys’ fees, of Plaintiff or a third party beneficiary related to the efforts of
Plaintiff or a third party beneficiary to obtain payment under this agreement.

                       c.     The settlement payment installments will be distributed as
described in this agreement in the allocation and distribution section below.

                       d.     STERLING will make the Settlement Payments on or before the
Settlement Payment Date. If the Settlement Payments are not timely paid, Class Counsel will
provide written notice to STERLING by the method established in paragraph 16. STERLING
will have Seven (7) business days after the effective date of the notice to cure the payment
default by paying the Settlement Payments. If any Settlement Payment is not made in a timely
manner after notice, then Plaintiff has the right to rescind this agreement or to enforce the agreement, and
if Plaintiff chooses to enforce the agreement, any expenses including reasonable legal fees related to
enforcing the agreement shall be paid by STERLING.




                                                   -3-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 5 of 41



          2.   Administration

                        a.     Administrator will be Hamlin & Burton. The Administrator will
be paid by the Defendants directly and will not have any right to be paid by the settlement
monies referenced in this settlement agreement. The Administrator will be responsible for
locating Class Members; mailing the Notices of Settlement to Class Members in accordance with
the Court’s preliminary approval order; distributing the Individual Payments, the Service Award,
and calculating all payroll tax and withholding each Class Member’s share of taxes, as
appropriate; remitting such withheld funds to the appropriate taxing authorities; preparing and
filing appropriate tax reporting forms for such withheld funds; providing copies of the settlement
checks to counsel for the Plaintiffs; preparing and providing to Plaintiff’s and Defense counsel a
declaration indicating the acts that it has performed as Administrator.

                       b.      The Administrator will mail the notice of settlement to the Class
Members at their most recent addresses and if returned will take reasonable efforts to determine
their current address and resend the notice and will also mail the settlement checks to the Class
Members. The Administrator will work with counsel for the Parties to attempt to locate the
correct addresses for as many Class Members as possible.

                       c.     The Administrator will provide regular reports to Class Counsel
and counsel for the Defendants every 60 days regarding the status of the mailing of the Notices
of Settlement to Class Members, the claims administration process, and distribution of the
settlement checks, which will include a list of the names and addresses to which notice has been
mailed and whether the mailing was returned and a copy of any objections or opt-outs received.

               3.      Motion for Preliminary Approval of this Agreement

                      a.       Promptly after the execution of this Settlement, the Parties will
work cooperatively to file a joint Motion for an Order Conditionally Certifying the Settlement
Class and Preliminarily Approving the Class Action Settlement (“Motion for Preliminary
Approval”). If the Parties cannot agree on the papers, they may submit separate papers.

                       b.      The Parties agree that the Motion for Preliminary Approval will
include a proposed “Notice of Class and Collective Action Settlement and Settlement Fairness
Hearing” in the form attached hereto as Exhibit “A” (“Notice of Settlement”), and a proposed
Order Preliminarily Approving the Settlement attached hereto as Exhibit B. The Motion for
Preliminary Approval, inter alia, will seek (i) conditional certification of a class, pursuant to Fed.
R. Civ. P. Rule 23, against the Defendants, consisting of all individuals listed on Exhibit A who
are health aides employed by the Corporate Defendant on or between January 1, 2015 and
October 1, 2015 (the “Class Period”) whose pay records indicate that they were paid for more
than forty hours in a week, (ii) preliminary approval of the settlement, this Agreement, and of the
Notice of Settlement to be mailed to the Class Members, and setting the dates by which Class
Members may opt-out of the Class or assert objections to the settlement; and (iii) setting a date




                                                -4-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 6 of 41



for a fairness hearing for the final approval of this settlement (“Fairness Hearing”). The
Defendants will not oppose this motion.

                     c.      Defense Counsel shall, within ten (10) calendar days of the Order
Preliminarily Approving the Settlement, provide the notice required by the Class Action Fairness
Act, (“CAFA”), 28 U.S.C. § 1715(b).

               4.     Notices to Class Members; Court Approval; Opt-Outs; Objections.

                       a.      Within ten (10) calendar days following the Court’s Order
preliminarily approving the settlement and this Agreement, STERLING shall provide to the
Administrator and Class Counsel, in electronic form, for all Class Members, as of the date of the
Preliminary Approval Order, the following information: name and last known addresses, as that
information exists on file with STERLING (the “Class Contact List”).

                        b.     Within forty-five (45) days following the Court’s Order
preliminarily approving the Settlement and this Agreement (or within an alternate period set by
the Court), the Administrator shall mail, via First Class United States mail, postage prepaid, to
each Class Member, the Notice of Settlement, in the form approved by the Court, using the
addresses set forth in the Class Contact List.

                        c.     Unless otherwise ordered by the Court, the Notice of Settlement
will be in the form attached as Exhibit A.

                       d.     If any Notices of Settlement mailings are returned as
undeliverable, the Administrator will take reasonable steps to endeavor to ascertain a current
address within sixty (60) days, and mail the Notice of Settlement to a current address for each
such Class Member. The Administrator shall maintain an updated Class Contact List which will
be provided by the Administrator to Class Counsel and counsel for the Defendants periodically
and as reasonably requested by counsel.

                      e.      In addition to the Notice of Settlement approved by the Court,
STERLING agrees to post the Notice of Settlement in the workplace in the location in which
notices to employees are typically posted, during the period running from the date ten days after
the preliminary approval of the Settlement to the date 45 days thereafter, and shall provide a
copy of the Notice of Settlement to any employee or former employee who makes an inquiry to
STERLING about the proposed settlement.

                       f.      Any Class Member may request exclusion from the Class by
“opting out.” Class Members who choose to do so must mail a written, signed statement to the
Administrator that states he or she is opting out of the settlement, and include his or her name,
address, and telephone numbers and states that the Class member opts out of the STERLING
wage and hour settlement” (“Opt-Out Statement”). To be effective, such Opt-Out Statement
must be sent to the Administrator via First Class United States Mail, postage prepaid, and must



                                               -5-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 7 of 41



be postmarked by a date certain to be specified on the Notice of Settlement, which date will be
thirty (30) days after the Claims Administrator mails the Notice of Settlement.

                       g.     Class Members whose first mailing was returned to the
Administrator as undeliverable will be allowed to opt-out or object up to thirty (30) days from
the date of the second mailing but no later than ninety (90) days from the Court’s Order
preliminarily approving the settlement and this Agreement. The Administrator shall not attempt
more than two (2) mailings of the Notice of Settlement to any Class Member, and no mailing
shall occur more than sixty (60) days after the first mailing to Class Members.

                      h.      The Administrator shall keep accurate records of the dates on
which it sends Notices of Settlement to Class Members.

                       i.      The Administrator will stamp the postmark date on the original of
each Opt-Out Statement that it receives and shall serve copies of each Opt-Out Statement on
Class Counsel no later than ten (10) days after receipt thereof. Class Counsel will within ten (10)
days of the end of the opt-out period, file with the Court, copies of any Opt-Out Statements. The
Administrator will, within five (5) days after the end of the opt-out period, send a final list of all
persons who submitted Opt-Out Statements and a final list of all individuals whose notice by
mail was returned and thus not accomplished to Class Counsel and Defendants’ Counsel by both
email and first class mail. The Administrator will retain the stamped originals of all Opt-Out
Statements and originals of all envelopes accompanying Opt-Out Statements.

                       j.      Any Class Member whose notice by mail is returned and thus not
accomplished (see Paragraph 4, Sections (d) and (g)) or who has properly opted out of this
settlement will be removed from the Class and will not be subject to this Agreement or any
release herein and will not be paid any monies pursuant to this Settlement Agreement (“Exempt
Class Member”). The monies allocated to any Class Member under this Paragraph, to whom
notice is not accomplished, will be returned to the Corporate Defendant. The remaining Class
Members who will be paid under this Agreement will be the “Final Class.”

                        k.     Any Class Member who receives the class notice by mail but does
not properly submit a timely Opt-Out Statement pursuant to this Agreement will be a member of
the Final Class and will be deemed to have accepted the settlement and the terms of this
Agreement and will be eligible for payment hereunder, as provided for herein. Any Class
Member who opts out or does not receive class notice by mail will not receive any payment of
any amount, will not be member of the Class and their individual and/or class claims will be
tolled for the period from the commencement of this Litigation until its dismissal.

                       l.     Any Class Member who does not opt out of the Settlement and
who wishes to present objections to the proposed settlement at the Fairness Hearing must first set
them forth in a written statement and mail it to the Administrator (“Written Objection”). A
Written Objection must be postmarked by a date certain to be specified on the Notice of
Settlement, which date will be thirty (30) days after the Administrator mails the Notice of



                                                -6-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 8 of 41



Settlement. The Written Objection must include: (1) the words, “I object to the STERLING
wage-and-hour settlement”; (2) all reasons for the objection (any reasons not included in the
Written Objection will not be considered); and (3) the name, job title, address, and telephone
numbers for the Class Member making the objection. An objection will not be valid or
considered by the Court if it does not specifically comply with all of the requirements listed
herein. The Counsel for Defendants will stamp the date received on the original and send copies
of each Written Objection to Class Counsel by email and first class mail no later than five (5)
days after receipt thereof. Counsel for Defendants will also file the date-stamped originals of
any and all Written Objections with the Court no later than ten (10) calendar days before the
Fairness Hearing.

                        m.     An objector also has the right to appear at the Fairness Hearing
either in person or through his or her counsel, if his or her Written Objection so states. An
objector who wishes to appear at the Fairness Hearing must state his or her intention to do so in
writing on his or her Written Objection at the time he or she submits his or her Written
Objection. An objector may withdraw his or her objections at any time. No Class Member may
appear at the Fairness Hearing unless he or she filed a timely Written Objection that complies
with the procedures required under this Agreement. No Class Member may present an objection
at the Fairness Hearing based on a reason not stated in his or her Written Objection. Any Class
Member who has submitted an Opt-Out Statement may not submit objections to the settlement or
speak at the Fairness Hearing.

                      n.      Class Counsel and/or counsel for the Defendants may file with the
Court a written response to any filed Written Objections no later than three (3) calendar days
before the Fairness Hearing.

                       o.     Sufficiently in advance of the Fairness Hearing, Class Counsel will
submit to counsel for the Defendants a draft Motion for Judgment and Final Approval of the
settlement and this Agreement. Class Counsel will allow counsel for the Defendants to review
and comment on the terms of such papers, and agrees to work cooperatively with Counsel for the
Defendants to ensure the language of such motion is acceptable to Counsel for the Defendants.

                         p.      Unless otherwise ordered by the Court, not later than fourteen (14)
calendar days before the Fairness Hearing, Class Counsel shall file a joint Motion for Judgment
and Final Approval of the settlement and this Agreement requesting that the Court shall, among
other things, (i) finally certify the Class for purposes of settlement, (ii) approve the settlement as
fair, adequate, reasonable, and binding on all Final Class Members who have not timely opted
out in accordance with this Agreement, (iii) approve and incorporate the terms of the release for
the Final Class Members and the terms of the release for the Named Plaintiff, described in
paragraph 12; and (iv) enter final judgment in accordance with this Agreement and dismiss the
Lawsuit with prejudice, retaining jurisdiction over the settlement. The Defendants shall join the
motion or shall file their own separate papers but may not oppose the motion. The parties agree
to request that the Court approve a final approval order and judgment in the form of Exhibit C.




                                                 -7-


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 9 of 41



                         q.       At the Fairness Hearing, the Parties will request that the Court
issue all of the relief set forth in the Motion for Judgment and Final Approval.

               5.      Allocation and Distribution of the Net Total Settlement Amount.

                       a.      Defendants will work in good faith with the Administrator to
ensure that all monies Defendants are required to pay under this Agreement are submitted timely
in order for the Administrator to make the payments in accordance with the terms of this
Agreement.

                       b.      The “Net Settlement Amount” is defined as the amounts listed on
Exhibit E.

                        c.      Each Final Class Member who receives notice by mail and does
not timely opt out of the Class shall receive individual payments (“Individual Payment”), in a
cumulative amount equal to the Net Settlement Amount listed by his/her name on Exhibit D.
The amounts equal the Class Member’s overtime hours during the Class period times 1.5 times
their regular hourly rate per hour, minus amounts the Class Member were paid for the overtime
hours. If a Class Member does not receive notice by mail, he will be deemed to have opted out of
the class (as indicated in paragraph 4(j)). .

                        d.     On or before the Settlement Payment Date, the Administrator shall:
(i) distribute to Class Counsel its fee and expense amount; (ii) distribute to the Named Plaintiff
her Service Award and the Named Plaintiff Settlement Payment; and (iii) distribute, to each
Final Class Member who has not timely opted-out of the Class and/or not received notice, his/her
Net Settlement Amount listed on Exhibit D, less applicable withholding taxes as appropriate.

                      e.      Each Individual Payment will be sent by the Administrator by
mailing a check to each Final Class Member at his or her address as listed on the Class Contact
List, as maintained and updated by the Administrator.

                        f.     If a check is returned to the Administrator by the post office with a
forwarding address, the Administrator shall re-mail the check to the forwarding address and
provide Class Counsel and counsel for the Defendants with proof of such mailing. If a check is
returned to the Administrator without a forwarding address, the Administrator shall use
reasonable efforts to attempt to find a new address, and if a new address is found, the
Administrator shall re-mail the check to said new address.




                                                 -8-


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 10 of 41



               If the Notice of Settlement was not returned, but if payments to the Class
Members are not cashed within 120 days of mailing, or if the Claims Administrator is unable to
locate an address for a Class Member whose settlement check was returned, the settlement
amounts attributable to that Class Member will be held in escrow by the Corporate Defendant
who will produce said monies to the individual should they come forward at a later date to either
the Administrator, Class Counsel or the Corporate Defendant.

               6.     Service Award and Named Plaintiff Recovery

                       a.       Class Counsel shall seek approval for an incentive payment of $-
1,000.00 for services Named Plaintiff rendered on behalf of the Class Members (the “Service
Award”). The Defendants shall take no position with respect to, and shall not object to, this
request. In addition, Named Plaintiff Bevolyn Darby will be paid Twenty-One Thousand and
Two Hundred and Twenty-Nine Dollars and Ninety-Five Cents ($21,229.95)as settlement of her
individual claims in this suit (“Named Plaintiff Settlement Amount”), including, but not limited
to, her claims for payment of 11 hours of wages per 24-hour live in shift. These amount will be
paid at the same time as the class payments.

                       b.     The Service Award and Named Plaintiff Settlement Amount will
be less applicable withholdings and the Named Plaintiff will receive an IRS Form W-2 for the
Service Award and Named Plaintiff Settlement Amount.

               7.     Attorneys’ Fees; Litigation Expenses.


                      a.      Class Counsel shall seek approval for an award of attorneys’ fees
and expenses in an amount of Eighty-Four Thousand and Six Hundred and Seventy-Four Dollars
and Eighty-Five Cents($84,674.85) . Defendants shall take no position with respect to, and shall
not oppose, such attorneys’ fees and costs/expenses applications.

                         b.     Defendants will not have any additional liability for Class
Counsel’s attorneys’ fees and costs beyond that which is approved by the Court. No attorneys’
fees or litigation costs and expenses will be paid if the Defendants void this Agreement as
permitted by paragraph 11 or if this Agreement does not receive final court approval.

                       c.     All attorneys’ fees and litigation expenses and costs approved by
the Court shall be paid without withholding and reported to the IRS on Form 1099 as
appropriate.

               8.     Payroll Taxes and Withholdings

              The Individual Payments shall be subject to payroll withholding which will be
withheld using the payroll exemptions applicable to the Class Member when they were last
employed or using revised exemptions provided by the Class Member by a signed Form W-4
form. The Administrator will issue an IRS Form W-2 to Class Members.


                                              -9-


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 11 of 41



               9.      Settlement Checks

                A Class Member who does not timely return an Opt-Out Statement or who is not
removed from the Class due to failure to effectuate notice by mailing pursuant to Paragraph 4,
Section (j) of this Agreement (a “Final Class Member”), will be issued a settlement check by the
Administrator in accordance with this Agreement and the Order by the Court granting final
approval of the settlement and this Agreement.

               10.     Effective Date

                       a.      This Agreement shall become effective upon its execution.

                        b.      The Effective Date shall be the later of (1) thirty-three (33) days
after entry of an order and/or final judgment by the Court (“the “Order”) granting final approval
of this Agreement and dismissing the case with prejudice, if no appeal of such final approval is
then pending, or (2) if an appeal of such final approval is then pending, the day after the Order is
affirmed on appeal.

                        c.       If the Court does not enter an Order granting final approval of the
settlement and this Agreement, or such Order does not become final, the Parties shall return to
their positions prior to the filing of the motion for preliminary approval of this Agreement unless
the Parties jointly agree to (1) seek reconsideration or appellate review of the decision denying
entry of the Order, or (2) attempt to renegotiate the settlement and seek Court approval of the
renegotiated settlement. In the event any reconsideration and/or appellate review is denied, or a
mutually agreed-upon settlement is not reached or not approved:

                               1.      The Lawsuit will proceed as if no settlement had been
attempted. In that event, the class certified for purposes of settlement shall be decertified, and
the Defendants may assert all potentially applicable defenses in connection with the Lawsuit
(e.g., contest whether the Lawsuit should be maintained as a class action or collective action,
contest the merits of the claims being asserted in the Lawsuit, etc.). In such case, the Parties will
negotiate and submit for Court approval a revised case management schedule.

                                2.      The Administrator will provide notice to Class Members
that the Agreement did not receive final approval and that, as a result, no payments will be made
to Class Members under the Agreement. Such notice shall be mailed by the Administrator via
first class mail, postage prepaid, to the addresses used by the Administrator in mailing the Notice
of Settlement.




                                               - 10 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 12 of 41



               11.     Voidability of Settlement

                If the cumulative settlement amount of Class Members who properly and timely
opt-out of the Class is greater than $75,000, then Defendants may, but are not obligated to, void
this Agreement on or before the date ten (10) calendar days after the Opt-Out Deadline by giving
written notice to the Court and the Class Counsel and must subsequently provide notice to the
Class. If the Defendants revoke this Agreement, the Lawsuit will proceed as if there was no
attempt at settlement and the Parties will return to their positions prior to the filing of the motion
for preliminary approval of this Agreement.

               12.     Release

               By operation of the entry of an Order by the Court granting final approval of the
settlement and this Agreement, and except as to such rights or claims as may be created by this
Agreement:

                        a.      Each individual Class Member, on behalf of him/herself and
his/her heirs, successors, executors, administrators, and assigns (“Releasors”), fully and finally
releases and discharges the Defendants, and their respective owners, parents, subsidiaries,
affiliates, predecessors, successors, members, shareholders, officers, directors, agents, current
and former employees, attorneys, insurers, and assigns (collectively, “Releasees”), of and from
any and all claims alleging that they were not paid full wages for their hours over forty in a work
week listed on their paychecks from the Corporate Defendant on or between January 1, 2015 and
October 1, 2015. Among other claims, this release specifically does not release any claim for
unpaid hours worked (including unpaid hours worked during 24 hour shifts) or any claim that
Defendants illegally did not pay for 8 hours of sleep during a 24 hour live in shift or did not pay
for 3 hours of meal breaks during a 24 hour live in shift, and these individual and class claims
will be tolled for the period from the commencement of the Lawsuit until its dismissal.

                        b.      In addition to the release provided under the preceding paragraph,
Named Plaintiff, on behalf of herself and her heirs, successors, executors, administrators, and
assigns (“Plaintiff Releasor”), hereby releases all Releasees, of and from any and all claims,
complaints, demands, actions, causes of action, suits, rights, debts, obligations, judgments,
damages, entitlements, liabilities, and expenses (inclusive of attorneys’ fees) of any kind or
nature whatsoever that Plaintiff Releasor now has or ever had against any Releasee, whether
known or unknown, that Plaintiff Releasor has possessed, or which have accrued, at any time up
to the date Plaintiff Releasor executes this Agreement. For the avoidance of doubt, and without
limiting the broad nature of the claims released, the immediately preceding sentence releases
each of the Releasees from any and all claims: (1) related to Plaintiff Releasor’s employment
with Defendants or any other Releasee, or the termination of such employment; (2) arising under
any law relating to employment, including, but not limited to (all as amended), the Fair Labor
Standards Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the



                                                - 11 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 13 of 41



Consolidated Omnibus Budget Reconciliation Act, the Occupational Safety and Health Act, the
Genetic Information Nondiscrimination Act of 2008, the Immigration Reform and Control Act of
1986, the Worker Adjustment and Retraining Notification Act, the Civil Rights Act of 1866 (42
U.S.C. §§ 1981–1988), the Employee Retirement and Income Security Act of 1974, Articles 5, 6,
7, and 19 of the New York Labor Law (N.Y. Labor Law §§ 160 to 219-c, 650 to 665), Public
Health Law § 3614-c, Sections 120 and 241 of the New York Workers’ Compensation Law, the
New York Human Rights Law (N.Y. Executive Law §§ 290 to 301), Article 23-A of the New
York State Corrections Law, the New York Worker Adjustment and Retraining Notification Act,
the New York City Human Rights Law (N.Y. City Admin. Code §§ 8-101 to 8-1103), the New
York City Earned Sick Time Act (N.Y. City Admin. Code §§ 20-911 to 20-924) and N.Y. City
Admin. Code § 6-109; (3) for wages as well as any other amounts allegedly owed under federal,
state, or local law; (4) arising under any employee benefit plan, policy, or practice; (5) arising
under tort, contract, or quasi-contract law, including but not limited to claims of negligence,
breach of an expressed or implied contract, retaliation, violation of public policy, fraud,
defamation, slander, libel, or negligent or intentional infliction of emotional distress; (6) for
monetary or equitable relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, compensatory or punitive damages, liquidated damages, experts’ fees, medical
fees or expenses, costs, or disbursements; and (7) arising under any other federal, state, or local
law, rule, regulation, order, common law, ordinance, or court decision.

                       c.      The Class Members’ individual and class claims that were alleged
in the Lawsuit but are not released, shall be tolled for the period from the commencement of the
Lawsuit until the dismissal of the Lawsuit.

                   d.      The releases set forth in this section shall not apply to Class
Members who timely opt-out pursuant to this Agreement or do not receive notice by mail (the
“Exempt Class Members”).

               13.    Miscellaneous

                          a.      The Defendants will not retaliate in any manner against the Named
Plaintiff or any current or former employee(s) of STERLING who (i) participated in the Lawsuit,
or (ii) participates in the settlement provided for in this Agreement.

                      b.    Nothing contained in this Agreement shall be deemed an
admission by the Defendants of liability for the claims asserted in the Lawsuit. Defendants
expressly deny all wrongdoing alleged in the complaint or otherwise.

                     c.       The Parties have negotiated all the terms and conditions of this
Agreement at arm’s length.

                      d.      The Parties have jointly drafted this Agreement through their
respective counsel and, as such, this Agreement shall not be construed for or against any party by
virtue of draftsmanship. The captions or headings of the paragraphs of this Agreement have



                                              - 12 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 14 of 41



been inserted for convenience of reference only and shall have no effect upon the construction or
interpretation of any part of this Agreement.

                       e.       All of the terms and conditions of this Agreement in the exact form
set forth herein are material to this Agreement and have been relied upon by the Parties in
entering into this Agreement.

                        f.      This is a binding agreement, subject to approval by the Court, and
may not be modified except by a writing executed by all of the Parties hereto. No waiver,
modification, or amendment of the terms of this Agreement, whether purportedly made before or
after the Court’s approval of this Agreement, shall be valid or binding unless in writing, signed
by or on behalf of all Parties and then only to the extent set forth in such written waiver,
modification, or amendment, subject to any required Court approval. Any failure by any party to
insist upon the strict performance by the other party of any of the provisions of this Agreement
shall not be deemed a waiver of future performance of the same provisions or of any of the other
provisions of this Agreement, and such party, notwithstanding such failure, shall have the right
thereafter to insist upon the specific performance of any and all of the provisions of this
Agreement.

                       g.      The Parties shall cooperate fully with each other and work together
diligently and in good faith to obtain preliminary and final approval of this Agreement by the
Court. Each of the Parties, upon the request of the other, agrees to perform such further acts and
to execute and deliver such other documents as are reasonably necessary to carry out the
provisions and intent of this Agreement, including acts of complying with the Court’s orders
regarding the form and method of notice to the Class.

                        h.      Class Counsel and the Named Plaintiff, on behalf of the individual
Class Members, represent and warrant that they have not assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim or any portion thereof or interest therein,
including, but not limited to, any interest in the Lawsuit, or any related action.

                       i.     This Agreement arises from Class Members’ employment within
the State of New York and, as such, shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of New York without regard to New York’s choice of law
principles.

                        j.      Following the final approval of this Agreement, the Court shall
retain jurisdiction to enforce this Agreement and to resolve any disputes arising thereunder.

                       k.      This Agreement is a binding agreement and contains all material
agreed-upon terms for the Parties to seek a full and final settlement of the Lawsuit. This
Agreement shall be binding upon the Parties and, with respect to the Named Plaintiff and all
Class Members, their spouses, children, representatives, heirs, administrators, executors,
beneficiaries, conservators, attorneys, and assigns.



                                              - 13 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 15 of 41



               14.     Procedures in the Event of Breach.

                The Parties acknowledge that a breach of any provision of this Agreement can
cause damage and injury to the non-breaching party. If a court of competent jurisdiction
determines that a party hereto has breached any of the terms of this Agreement, the Parties agree
that, in addition to any remedies available to the non-breaching party in law or equity for a
breach of this Agreement, the non-breaching party shall be entitled to all of their reasonable costs
and expenses, including reasonable attorneys’ fees, incurred in enforcing the terms of this
Agreement and/or defending any action(s).

               15.     Severability.

                Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction, the Parties agree that said court has the full discretion to
interpret or modify all such provisions to render them enforceable. If such interpretation or
modification is not possible, such provision immediately shall become null and void, leaving the
remainder of this Agreement in full force and effect, which then shall be interpreted to bar any
and all claims that any Class Member may have against any Releasee.

               16.     Notice.

                Any notices required to be given under this Agreement shall be given either by
overnight delivery (such as FedEx) or by certified first class mail, return receipt requested,
postage prepaid. If notice is given by overnight delivery, it will be deemed effective on the
delivery date, as confirmed by the courier. If notice is given by certified first class mail, it will
be deemed effective three days after it is sent. Notice shall be given to the following:

                                 If to STERLING and/or the Individual Defendant:

                                 To:
                                        Joan Gilbride, Esq.
                                        Kaufman Borgeest & Ryan LLP
                                        120 Broadway
                                        New York, NY 10271

                                 If to Named Plaintiff or Class:

                                 To:    William Coudert Rand, Esq.
                                        501 Fifth Avenue, 15th Floor
                                        New York, New York 10017

               17.     Execution.

                This Agreement may be executed in counterparts, and execution in counterparts
shall have the same force and effect as if all Parties had signed the same instrument. Any party


                                                 - 14 -


5379299
Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 16 of 41
Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 17 of 41
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 18 of 41



                                           Exhibit “A”
                [Notice of Class Action Lawsuit, Settlement and Fairness Hearing]

William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Ave., 15th Floor
New York, New York 10017
(Phone) (212) 286-1425; (Fax) (646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                     NOTICE OF CLASS AND COLLECTIVE ACTION
                  SETTLEMENT AND SETTLEMENT FAIRNESS HEARING

          TO:    ALL INDIVIDUALS EMPLOYED BY STERLING HOME
                 CARE, INC. (“STERLING” OR “DEFENDANT”) AS
                 HOME HEALTH AIDES ON OR BETWEEN JANUARY
                 1, 2015 AND OCTOBER 1, 2015 (“CLASS MEMBERS”
                 OR “CLASS”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS
MAY BE AFFECTED BY THE PROCEEDINGS IN THIS LITIGATION.

EXCLUSION DEADLINE: ANY REQUESTS FOR EXCLUSION MUST BE MAILED TO
THE ADMINISTRATOR IN THE MANNER DESCRIBED BELOW, POSTMARKED ON OR
BEFORE [INSERT DATE] [30 days after mailing of this notice by the administrator].




                                                      - 16 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 19 of 41



OBJECTION DEADLINE: ANY NOTICES OF OBJECTIONS AND/OR INTENTIONS TO
APPEAR AND BE HEARD ORALLY AT THE SETTLEMENT FAIRNESS HEARING MUST
BE MAILED TO THE ADMINISTRATOR IN THE MANNER DESCRIBED BELOW,
POSTMARKED ON OR BEFORE [INSERT DATE] [30 days after mailing of this notice by the
administrator]

I.        PURPOSE OF THIS NOTICE

               This Notice is given pursuant to Federal Rule of Civil Procedure 23, the Fair Labor
Standards Act, and an Order entered by the United States District Court for the Southern District
of New York (the “Court”), dated ________ (the “Preliminary Order”). The above-captioned
action (the “Action” or “Lawsuit”) is now pending before the Court as a class action, conditionally
certified for purposes of settlement only. The Action seeks damages against STERLING for
unpaid overtime and related remedies.

               This Notice informs you of the pendency of the Action and the existence of a
proposed settlement (the “Settlement”) that will affect the rights of all Class Members.

              You may be a Class Member. This Notice describes rights that Class Members
have under the proposed Settlement and the steps Class Members must take in relation to the
Action.

               This Notice is not an expression of any opinion by the Court as to the merits of any
claims or any defenses asserted by any party in the Action or the fairness or adequacy of the
proposed Settlement.

II.       SUMMARY OF PROPOSED SETTLEMENT

          A.   Proposed Monetary Terms
               Pursuant to the Settlement, STERLING has agreed to pay a total of $342,699.41
dollars (the “Total Settlement Amount”) to fully and finally resolve the Action and to satisfy all
claims of Class Members.

              After deducting attorneys’ fees and expenses of Class Counsel, and payments to the
Named Plaintiff, the Administrator will distribute all remaining amounts (the “Net Settlement
Fund”) to Class Members based on the amount set forth below in the section entitled “Distribution
and Allocation of Settlement Proceeds.”

                STERLING will pay the Net Settlement Fund to Class Members no later than 35
days after the Court issues an order granting final approval of the Settlement if no appeal is filed
or if an appeal is filed within 5 days after the order denying the appeal.

          B.   Attorneys’ Fees and Costs Sought




                                               - 17 -


5379299
       Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 20 of 41



              “Plaintiffs’ Counsel” or “Class Counsel” means the law firm of William Coudert
Rand, 501 Fifth Ave., 15th Floor, New York, N.Y. 10017.

                STERLING has agreed to pay Class Counsel’s fees and expenses in the amount of
($84,674.85).

          C.    Awards Sought for the Named Plaintiff
              STERLING has agreed to pay the Named Plaintiff in addition to her class claim
settlement amount, the sum of $1,000 as a service award and $21,229.95 for her individual claims.

III.      NOTICE OF SETTLEMENT FAIRNESS HEARING

               NOTICE IS HEREBY GIVEN, pursuant to Federal Rule of Civil Procedure 23 and
the Preliminary Order, that a hearing will be held before the Honorable
__________________________________., in Courtroom ____________ of the Daniel Patrick
Moynihan U.S. Courthouse, 500 Pearl Street, New York, New York 10007-1312, at 10:00 a.m.,
on        , 2019 (the “Settlement Fairness Hearing”) to: (i) determine whether a class should be
certified for settlement purposes; (ii) determine whether the Settlement Agreement dated
________ (the “Settlement Agreement”) should be approved by the Court as being fair, reasonable
and adequate for the Class Members; (iii) consider the application of Plaintiffs’ Counsel for an
award of attorneys’ fees and expenses, as agreed by STERLING; and (iv) consider Class
Counsel’s request for a service award to the Named Plaintiff for her participation as class
representative for participating in this litigation.

               The Court, in the Preliminary Order, has preliminarily certified, for settlement
purposes only, a Class consisting of all individuals who were employed by STERLING as home
health aides on or between January 1, 2015 and October 1, 2015 whose paystubs during the period
showed more than 40 hours worked in a week.

IV.       BACKGROUND OF THE ACTION

              On July 24, 2017, Named Plaintiff brought this lawsuit against STERLING and the
Individual Defendants on behalf of herself and all others similarly situated (“Plaintiffs”).

                 Specifically, Plaintiffs allege, among other things, that they are owed (a) overtime
pay at the rate of one and one-half times their regular wage rate under the FLSA and the New York
Labor Law (“NYLL”) for work in excess of forty (40) hours per workweek on and after January
1, 2015, (b) wages for the 11 hours deducted from their 24-hour shifts for 3 hours of meal breaks
and 8 hours of sleep, (c) spread of hours wages for hours worked a spread of more than 10 hours
in a day, (d) minimum wages under the Wage Parity Act, and (e) statutory damages for violations
of the notice provisions of the New York Wage Theft Prevention Act. Plaintiffs also sought
liquidated damages, together with prejudgment interest and attorneys' fees and costs.




                                               - 18 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 21 of 41



               Defendant has denied any wrongdoing or liability and is vigorously contesting all
claims that have been asserted.

V.        BACKGROUND TO THE SETTLEMENT

                 Before entering into the Settlement, Plaintiffs’ counsel conducted an investigation
relating to the events and transactions underlying Plaintiffs’ claims. Plaintiffs’ Counsel’s decision
to enter into this Settlement was made with knowledge of the facts and circumstances underlying
Plaintiffs’ claims and the strengths and weaknesses of those claims. In determining to settle the
Action, Plaintiffs’ Counsel has analyzed the evidence adduced during pretrial proceedings and
settlement negotiations, and has taken into account the substantial expense and length of time
necessary to prosecute the litigation through class certification, trial, post-trial motions and likely
appeals, taking into consideration the significant uncertainties in predicting the outcome of this
complex litigation. The parties negotiated over the course of months to reach agreement on the
terms of the Settlement. Plaintiffs’ Counsel believes that the Settlement described herein confers
substantial benefits upon the Class Members. Based upon consideration of these factors, and
others, Plaintiffs’ Counsel has concluded that it is in the best interest of Plaintiffs, and the Class
Members, to settle the Action on the terms described herein, and that such Settlement is fair,
reasonable and adequate to the Class.

                Plaintiffs’ Counsel believes that if the Action were not settled, and the Action
proceeded to trial, and the individual Named Plaintiff and the Class Members prevailed on every
claim and contention asserted, the recovery by judgment could be greater than the recovery under
the Settlement. However, Plaintiffs’ Counsel considered that there was a substantial risk that, if
the Action proceeded, Plaintiffs and the Class Members might not have prevailed on any or all of
their claims. Plaintiffs’ Counsel also considered the likelihood that STERLING would appeal any
adverse rulings, which would, at a minimum, substantially delay any recovery and present a risk
that such rulings would be reversed in STERLING’s favor. Finally, Plaintiffs’ Counsel considered
the risk that STERLING might file for bankruptcy if Plaintiffs were able to successfully obtain a
large judgment after trial.

                STERLING denies all allegations of wrongdoing or liability whatsoever. It desires
to settle and terminate all existing or potential claims against it which were, or could have been,
asserted in the Action, without in any way acknowledging any fault or liability, in order to
eliminate the expense and uncertainty of protracted litigation. The Settlement is not, and shall not,
be construed or be deemed to be, evidence or an admission or a concession on the part of
STERLING of any fault or liability or damages whatsoever, and STERLING does not concede
any infirmity in the defenses that it has asserted or could have asserted in the Action.

                The amount of damages, if any, which Plaintiffs could prove on behalf of
themselves or the Class Members was also a matter of dispute. The Settlement’s provisions do
not constitute a finding, admission, or concession of the existence, extent, or measure of damages.
No determination has been made by the Court as to liability or the amount, if any, of damages
incurred by the Class, nor on the proper measure of any such damages. The determination of



                                                - 19 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 22 of 41



damages, like the determination of liability, is a complicated and uncertain process. The
Settlement herein will provide an immediate and substantial benefit, and avoid the risks that
liability or damages might not be proved at trial, as well as the risk that class certification might
not be granted.

THE COURT HAS NOT FINALLY DETERMINED THE MERITS OF PLAINTIFFS’ CLAIMS
OR STERLING’S DEFENSES THERETO. THIS NOTICE DOES NOT IMPLY THAT THERE
HAS BEEN OR WOULD BE ANY FINDING THAT STERLING VIOLATED ANY LAW,
DUTY, OR OBLIGATION OR THAT CLASS MEMBERS COULD HAVE RECOVERED ANY
AMOUNT IF THE ACTION WERE NOT SETTLED.


VI.       DISTRIBUTION AND ALLOCATION OF SETTLEMENT PROCEEDS

               The Effective Date of the Settlement is the later of (1) thirty (30) days after entry
of an order granting final approval of this Settlement, if no appeal of such final approval is then
pending, or (2) if an appeal of such final approval is then pending, three days after the order is
affirmed on appeal.

              The Settlement Administrator is Hamlin & Burton , [INSERT ADDRESS AND
TELEPHONE NUMBER]. The Administrator will make the distribution of the Net Settlement
Fund to Class Members no later than ten (10) days after the Effective Date.

               The settlement monies to be paid to the class members equal their unpaid overtime
hours (hours over 40 in a work week) as listed on their paystubs on and between January 1, 2015
and October 1, 2015 based on the difference between the pay rate of time and one half the class
member’s regular rate or blended rate and the amount actually paid for the overtime hours during
the weeks of the period from January 1, 2015 through October 1, 2015.

VII.      RELEASE OF CLAIMS

                 Unless you exclude yourself (or “opt-out”) from the Settlement, as describe below,
you will be subject to the Court’s judgment and will not be permitted in the future to bring any
“Released Claims” against STERLING, it owners, employees, and affiliated entities, nor will you
be permitted to participate as a class or collective member in any other action or lawsuit based on
any of the Released Claims, regardless of whether such an action is already pending or may be
filed in the future.

                 Upon entry of an order by the Court granting final approval of the Settlement,
each Class Member (including you) who does not timely opt-out, on behalf of him/herself and
his/her heirs, successors, executors, administrators, and assigns (“Releasors”), fully and finally
releases and discharges the Defendants, and their respective owners, parents, subsidiaries,
affiliates, predecessors, successors, members, shareholders, officers, directors, agents, current
and former employees, attorneys, insurers, and assigns (collectively, “Releasees”), of and from
any and all claims alleging that they were not paid full wages for their hours over forty in a work


                                               - 20 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 23 of 41



week listed on their paychecks applicable to the period on or between January 1, 2015 and
October 1, 2015. Among other claims, this release specifically does not release any claim for
unpaid hours worked (including unpaid hours worked during 24 hour shifts). The claims released
above are referred to the “Released Claims.” The Statute of limitation periods applicable to the
class claims brought in the Lawsuit are tolled for the period from the filing of the Lawsuit to the
dismissal of the Lawsuit.

VIII. YOUR RIGHTS AS A CLASS MEMBER

                You have three options under this Settlement. You may: (A) remain in the Class
and receive a payment under this Settlement; (B) exclude yourself from the Class and “opt-out”;
or (C) object to the Settlement.

               A.     Option 1: To Receive Money under the Settlement

                If you wish to remain in the Class and receive a payment under the Settlement, you
are not required to do anything. After the Court has finally approved the Settlement and there are
no appeals, you will receive distributions from the Administrator, as described above. If you
choose this option, you will be bound by all determinations and judgments in this Action
concerning the Settlement, including the Release stated above, whether favorable or unfavorable.
This means that you cannot sue, continue to sue, be a party, or be a class member or collective
member in any other lawsuit against the Releasees based on the Released Claims or arising out of
the issues raised in the Action.

               B.     Option 2: To Exclude Yourself from the Settlement

               If you do not wish to participate in the Settlement, you may exclude yourself (or
“opt-out”) by sending a letter to the Administrator that says (1) your name, address and telephone
number and states that you wish to exclude yourself from or opt-out of the STERLING wage and
hour settlement.

                To be effective, the letter must be sent to the Claims Administrator by First Class
Mail, postage prepaid, and must be postmarked by _________ [INSERT DATE] [45 days after
mailing]. The Administrator address to which the letter must be mailed is: [INSERT CLAIMS
ADMINISTRATOR ADDRESS] If you opt out, your claims as a class member will be tolled
from the filing to the dismissal of the Lawsuit.

IF YOU ARE A CLASS MEMBER, AND YOU DO NOT PROPERLY EXCLUDE
YOURSELF FROM THE CLASS, YOU WILL BE BOUND BY THE CLASS ACTION
SETTLEMENT AND THE FINAL JUDGMENT OF THE COURT.

IF YOU EXCLUDE YOURSELF FROM THE CLASS, YOU WILL NOT BE BOUND BY
THE SETTLEMENT, OR BY THE FINAL JUDGMENT OF THE COURT, BUT YOU
WILL NOT BE ENTITLED TO ANY PAYMENT UNDER THE SETTLEMENT.



                                              - 21 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 24 of 41



               C.      Option 3: To Object to the Settlement

                If you do not opt-out, you may object to the Settlement. If you choose to present
objections to the proposed Settlement, you must set forth your objections in a written statement
and mail it to the Administrator (“Written Objection”).

              A Written Objection must be postmarked by [INSERT DATE 30 DAYS AFTER
MAILING OF NOTICE]. The Written Objection must include: (1) the words, “I object to the
STERLING wage-and-hour settlement”; (2) all reasons for the objection (any reasons not included
in the Written Objection will not be considered); and (3) your name, job title, address, and
telephone number.

               If you wish to appear at the Fairness Hearing, you must state your intention to do
so in your Written Objection. You may withdraw your Written Objection at any time. You may
not appear at the Fairness Hearing unless you file a timely Written Objection that complies with
the procedures set out in this notice. You may not present an objection at the Fairness Hearing
based on a reason not stated in your Written Objection.

              An objection will not be valid or considered by the Court if it does not specifically
comply with all of the requirements listed herein.

IX.       PROHIBITION AGAINST RETALIATION

               If you are a current employee, you should know that STERLING is prohibited by
law from retaliating against you for participating in this settlement. The parties agree that this is
a fair settlement and recommend each Class Member to remain in the class and accept the
settlement monies. STERLING emphasizes that there will be no retaliation against any Class
Member for remaining in the class.

X.        CHANGE OF ADDRESS

              If you change your residence after receiving this Notice, or if the notice was
misaddressed, you should supply your name and correct address to counsel listed in this Notice
and to the Administrator to ensure that further communications reach you.

XI.       EXAMINATION OF PAPERS AND INQUIRIES

               If you wish to obtain a copy of the Settlement Agreement, or if you have other
questions, you may contact the Administrator at __________, or Class Counsel at ______.

               PLEASE DO NOT TELEPHONE THE COURT REGARDING THIS
NOTICE.


Dated: ____________, 2019



                                               - 22 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 25 of 41




                                     - 23 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 26 of 41



                                         Exhibit “B”
                   [Proposed Order Preliminarily Approving Class Settlement]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                         ORDER PRELIMINARILY APPROVING
                  CLASS AND COLLECTIVE ACTION SETTLEMENT AND
                   PROVIDING FOR NOTICE OF FAIRNESS HEARING

                 WHEREAS, the class and collective action, Bevolyn Darby v. STERLING Home

Care, Inc., et al., Civil Action Number 17 CV 05370 (“Lawsuit”), is currently pending before this

Court;

                 WHEREAS, the parties have made an application, pursuant to Federal Rules of

Civil Procedure 23(e) and (g) for an order approving settlement of the claims alleged in the Lawsuit

on a class basis (the “Settlement”) and appointing class counsel in accordance with a Settlement

Agreement dated as of ________________, 2019 (the “Agreement”), which, together with the

exhibits annexed thereto, sets forth the terms and conditions for a proposed settlement of the

Lawsuit against Defendants and for dismissal of the Lawsuit against Defendants with prejudice




                                                      - 24 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 27 of 41



upon the terms and conditions set forth therein, and the Court has read and considered the

Agreement, the exhibits annexed thereto, and the parties’ joint motion for approval; and

               WHEREAS, all capitalized terms contained and not otherwise defined herein shall

have the same meanings set forth in the Agreement.

               IT IS ON THIS ____ DAY OF ___________, 2019, HEREBY ORDERED AS

FOLLOWS:

               1.      The Court hereby preliminarily approves the Settlement set forth in the

Agreement as being fair, just, and reasonable.

               2.      For purposes of the Settlement, the Court hereby preliminarily certifies a

class as defined in the Settlement Agreement (hereinafter, the “Class”) consisting of all individuals

who were employed by STERLING HOME CARE , INC. (“STERLING”) as home health aides on

or between January 1, 2015 and October 1, 2015 whose paystubs showed they worked more than

40 hours in a week during that period as listed on Exhibit D of the Settlement Agreement.

               3.      The Court appoints the Named Plaintiff BEVOLYN DARBY as class

representative and appoints as Class Counsel the Law Office of William Coudert Rand. and hereby

approves the use of Hamlin & Burton as the Administrator.

               4.      The Agreement falls within the range of reasonableness and appears to be

presumptively valid, subject only to the objections that may be raised at the final Fairness Hearing.

               5.      The Court approves, as to form and content, the Notice of Settlement

attached as Exhibit A to the Agreement under Federal Rules of Civil Procedure 23(c) and (e), and

finds that the mailing and distribution of the Notice substantially in the manner and form set forth

in the Agreement constitutes the best notice practicable under the circumstances, and constitutes



                                                 - 25 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 28 of 41



valid, due, and sufficient notice to all persons in the Class, complying fully with the requirements

of Federal Rule of Civil Procedure 23, the Fair Labor Standards Act (the “FLSA”), the Constitution

of the United States, and any other applicable laws.

               6.      A Fairness Hearing shall be held before this Court on ___________, 2019,

[not less than 90 days from the Class Action Fairness Act, (“CAFA”), 28 U.S.C. § 1715(b) notice

mailing date] at the United States District Court, Southern District of New York, U.S. Courthouse,

500 Pearl Street, New York, N.Y. 10007, to determine finally whether the proposed settlement of

the Lawsuit on the terms and conditions provided for in the Agreement is fair, just, reasonable,

adequate, and in the best interest of the Class, and should be approved by the Court; and whether

entry of Judgment and Final Approval, as provided in the Agreement, should be entered.

               7.      Class Counsel, along with the Claims Administrator, are hereby

authorized to supervise and administer the notice procedure as more fully set forth below:

                       A.     On or before _______________ [10 days from this Order],

STERLING shall provide the Administrator and Class Counsel the following information for all

Class Members: name, last known addresses, last known personal email addresses, if any, and

dates of employment (the “Class Contact List.”).

                       B.     On or before thirty (30) days from this Order (the “Notice Date”),

the Administrator shall cause to be mailed by first-class mail and emailed if email address

identified, a copy of the Notice of Settlement, substantially in the form annexed as Exhibit A to

the Agreement, to all putative Class Members who can be identified or located with reasonable

effort.




                                               - 26 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 29 of 41



                        C.     Class Members shall have thirty (30) days from the date that the

Notice is mailed to opt-out of the settlement by mailing an Opt-Out Statement to the

Administrator, containing the information required by the Agreement.

                        D.     Class Members shall have thirty (30) days from the date that the

notice is mailed to mail a Written Objection to the Administrator, containing the information

required by the Agreement. Any statement of position or objection shall state the objector’s

name, address, and telephone number and dates of employment with the Administrator, Hamlin

& Burton, and whether the objector intends to speak at the Fairness Hearing. Any member of the

Class who does not make his or her objection in the manner provided in the Agreement shall be

deemed to have waived such objection and shall forever be foreclosed from making any

objection to the fairness or adequacy of the proposed Settlement as incorporated in the

Agreement, the releases provide for in the Agreement, the award of attorneys’ fees, costs, and

expenses to Class Counsel, and the award of an incentive payment for the Named Plaintiff,

unless otherwise ordered by the Court.

               E.       Class Counsel and Defense Counsel shall file a Joint Motion for Judgment

and Final Approval of the Settlement and the Agreement no later than fourteen (14) days before

the Fairness Hearing.

               F.       The Court reserves the right to adjourn the date of the Fairness Hearing

without further notice to the Class Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed settlement. Notice of any

adjournment can be obtained from Class Counsel: William C. Rand, Esq., Law Office of

William Coudert Rand, 501 Fifth Ave., 15th Floor, New York, New York 10017 (phone #212-



                                               - 27 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 30 of 41



286-1425) (fax #646-688-3078). The Court may approve the settlement, with such modifications

as may be agreed to by Class Counsel and Defense Counsel, if appropriate, without further

notice to the Class.


                                            SO ORDERED


                                            _______________________________
                                            United States District Judge


Dated: ____________, 2019




                                             - 28 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 31 of 41



                                                  Exhibit “C”

                      Form of Order providing Final Approval of Settlement

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

         [PROPOSED] ORDER AND FINAL JUDGMENT: (1) CONFIRMING
   CERTIFICATION OF CLASS; (2) GRANTING FINAL APPROVAL OF CLASS
ACTION SETTLEMENT; AND (3) ENTERING FINAL JUDGMENT DISMISSING THE
                     ACTION WITH PREJUDICE

          This matter came on for hearing upon the Court’s Order of ________________, 2019

following preliminary approval of the Settlement in this action (“Preliminary Approval Order”).

Due and adequate notice having been given to the Class (as defined below), and the Court having

considered all papers filed and proceedings had herein and all oral and written comments received

regarding the proposed Settlement, and having reviewed the record in the above captioned matter,

and good cause appearing,

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

          a.     Except as otherwise specified herein, the Court adopts all defined terms set forth in
                 the parties’ Settlement Agreement, dated ___________, 2019 (the “Agreement”).



                                                      - 29 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 32 of 41



               The Court has jurisdiction over the subject matter of the above-captioned matter,
               the Named Plaintiff, Defendants STERLING HOME CARE, INC. and MARK R.
               ZWERGER, MATTHEW G. ANDERSON, MICHELE THOMAS, EILEEN
               KILLEEN (collectively, “Defendants”) and all members of the Class, which
               consists of the persons listed on Exhibit A hereto.

          b.   If, for any reason, this Agreement does not become Effective, the parties shall
               return to their respective positions in the Action as those positions existed
               immediately before execution of the Agreement.

          c.   The Court finds that the distribution by first-class mail of the Notice of Settlement
               constituted the best notice practicable and fully met the requirements of due
               process under the United States Constitution, applicable state law, Federal Rule of
               Civil Procedure 23, and the Fair Labor Standards Act Based on evidence and
               other material submitted in conjunction with the Fairness Hearing, the actual
               notice to Class was adequate. These papers informed class members of the terms
               of the Settlement, their right to object to the Settlement, or to elect not to
               participate in the Settlement and pursue their own remedies, and their right to
               appear at the Fairness Hearing and be heard regarding approval of the Settlement.
               Adequate periods of time were provided by each of these procedures. No Class
               Members objected to the Settlement and no Class Members have validly
               requested exclusion. The following Class Members did not receive notice and
               thus are removed from the Class and not subject to the settlement agreement and
               the releases therein. [To be modified as necessary]

          d.   The Court confirms that it has previously certified the Class.

          e.   The Court approves the Settlement, and each of the releases and other terms
               including the separate individual claim settlement to be paid to the Named Plaintiff
               set forth in the Agreement, as fair, just, reasonable, and adequate as to the Class,
               the Named Plaintiff, and Defendants (collectively “Settling Parties”) under all



                                                - 30 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 33 of 41



               applicable law, including but not limited to, Federal Rule of Civil Procedure 23 the
               Fair Labor Standards Act, and the New York Labor Law The Settling Parties and
               the Settlement Administrator are directed to perform in accordance with the terms
               set forth in the Agreement.

          f.   The Court finds that the amount set forth in the Agreement is fair and reasonable
               and that distribution of the Net Settlement Fund Settlement to Class Members shall
               be done in accordance with the terms outlined in the Agreement.

          g.   The Court hereby confirms its prior appointment of BEVOLYN DARBY, as Class
               Representative for the Class for purposes of settlement.

          h.   The Court hereby confirms its prior appointment of William Coudert Rand, Law
               Office of William Coudert Rand as Class Counsel for the Class.

          i.   STERLING has agreed to pay to Class Counsel his reasonable attorneys’ fees and
               expenses in the amount of $84,674.85, and a Service Award to the Class
               Representative in the amount of $1,000 and an individual settlement ot the Named
               Plaintiff in the amount of $21,229.95. Accordingly, the Court hereby awards to
               Class Counsel $__________ for attorneys’ fees and $__________ for costs and
               expenses. The Service Award to the Class Representative is approved for her
               service to the Class, including direct participation in Class Counsels’ fact
               investigation and the settlement negotiations. The Named Plaintiff’s individual
               settlement amount is approved as fair. Defendants are directed to make all of the
               foregoing payments to Class Counsel and the Class Representatives and the Class
               Members in accordance with the terms of the Agreement. Defendants shall not be
               required to make any additional payments in connection with the Settlement.

          j.   By operation of entry of this Order and Final Judgment, all Released Claims are
               fully, finally, and forever released, relinquished, and discharged pursuant to the
               terms of the Agreement as to all Class Members, except those who have timely and



                                              - 31 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 34 of 41



               validly opted-out or who did not receive notice or to whom Defendants have
               granted an exclusion.

          k.   The Defendants entered into this Agreement solely for the purpose of
               compromising and settling disputed claims. Defendants in no way admit any
               liability, and all liability is expressly denied.

          l.   This action is hereby dismissed on the merits and with prejudice. The action is
               closed. The Court retains exclusive jurisdiction, to the extent necessary, to resolve
               any disputes under the Agreement or to effectuate the terms of the Agreement.

          m.   This document shall constitute a final judgment for purposes of Rule 58 of the
               Federal Rules of Civil Procedure.


IT IS SO ORDERED.

Dated: _                       , 2019
                                                           The Honorable
                                                           United States District Judge




                                                 - 32 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 35 of 41




                                     - 33 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 36 of 41



                                        Exhibit “D”

           Allocation of Settlement Funds and List of Settlement Amount To be Paid
                                      Each Class Member

                                           Pay Date

          Name                                       Sum of Total Net Owed

1         ACHIAA,DORCAS                              $168.43
2         ADDY,EUNICE                                $1,123.27
3         ADOMAH,NANA                                $82.86
4         AFOAKWA,YAA                                $514.67
5         AFRIYE,MARY                                $250.26
6         AGBETOGON, APETOR                          $30.50
7         AGYAPONG,NANCY                             $48.03
8         AGYEMAN, PERPETUAL                         $1,264.49
9         AGYEMANG, JENNIPHER                        $908.83
10        AISHA,JUDITH                               $374.03
11        AKANJO,LAADI                               $330.39
12        AKOSAH-DUAH, BERTHA                        $107.35
13        AKOSAH-DUAH,BERTHA                         $25.69
14        ALI,EVELYN                                 $103.94
15        AMEGNRAN,ABLAVI                            $196.89
16        AMOAH,CATHERINE                            $1,685.39
17        ANIMAH,EUNICE                              $1.47
18        ARCHIE,ANGELLA                             $45.75
19        ARHIN,KOFI                                 $1,891.14
20        ARMAH,STEPHEN                              $1,700.95
21        ARMSTRONG,HAZEL                            $1,677.60
22        ASARE,ELIZABETH                            $3,721.49
23        ATKINSON HOLGATE, LORRAINE                 $236.87
24        AWUAH,VICTORIA                             $3,959.11
25        AZAMETI,FAUSTINA                           $52.08
26        BAHADUR,FINETA                             $11,057.97
27        BALDEH, HADDIJATOU                         $80.47
28        BANNERMAN,AGNES                            $2,869.74
29        BARNETT,LEONIE                             $52.55
30        BASCOMB, MICHELLE                          $624.05
31        BIEN AIME,JALNA                            $102.73
32        BOAMPONG, GEORGINA                         $48.53
33        BOATENG,BENJAMIN                           $444.38
34        BOATENG,DORIS                              $3,990.20



                                            - 34 -


5379299
     Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 37 of 41



35        BOATENG,THOMAS                      $14.34
36        BORREGO,ZAIRA                       $176.25
37        BOWEN,DORRETT                       $164.62
38        BOWYER,MYRTLE                       $9,692.76
39        BRANTUO,REBECCA                     $886.84
40        BRUCE,WINSOME                       $592.47
41        BUKANOWSKA, BARBARA                 $1,013.28
42        BURRELL-ASFREL, SIMONE              $96.87
43        CACALDA,IMELDA                      $1,147.21
44        CACHO,ADA                           $50.86
45        CALVERT,BRENDA                      $46.98
46        CAMERON,JOYCE                       $771.80
47        CAMPBELL, NEZREEN                   $20.29
48        CAMPBELL,CYNTHIA                    $1,586.58
49        CAMPBELL,YVETTE                     $109.65
50        CHOKWE,ALICE                        $112.32
51        CHRISTIE,ALECIA                     $4,190.67
52        CLARKE,HYACINTH                     $1,461.96
53        COCHRANE,SOPHIA                     $8.36
54        COLE,ALTHIA                         $6,051.77
55        COLE,BARBARA                        $281.61
56        COLE,BEVERLY                        $75.53
57        COOPER,MAUREEN                      $2,829.93
58        CORLEY,AUDREY                       $1,082.84
59        CREIGHTON,NOVIA ANNMARIE            $150.50
60        DANIELS,OLIVIA                      $1,773.50
61        DARBY,BEVOLYN                       $5,026.15
62        DARKORH,NANA                        $2,351.47
63        DAVIS,JUDY-ANN                      $241.28
64        DAVIS,SANDRA                        $1,034.82
65        DAVIS-MORGAN, ANNETT                $407.70
66        DESOUZA,MARION                      $246.70
67        DEYOUNGE,YULA                       $218.25
68        DIALLO,FATOUMATA                    $43.24
69        DOLING,NYESHIA                      $125.64
70        DONKOR,GLADYS                       $5.37
71        DUCKETT,CAVEL                       $3,487.90
72        DUHANEY,JOAN                        $187.91
73        DUNBAR,ODETTE                       $355.63
74        DUNBAR,PAULINE                      $38.58
75        DUNKLEY,HOPE                        $88.53
76        EDWARDS,ROSE                        $6,389.19
77        EDWARDS,VERONA                      $88.44



                                     - 35 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 38 of 41



78        ELLISON,SAUNYA                       $33.20
79        ELLIS-TALBERT, MARCIA                $66.78
80        FOLKES,LEISA                         $759.43
81        FONFREL,BENDJIE                      $139.77
82        FORBES,INEZ                          $102.01
83        FRANCIS,CHERYL                       $3,313.17
84        GALLELLO,ELISA                       $3,178.37
85        GAYLE,PATRICK                        $1,103.72
86        GORDON,ELAINE                        $2,201.19
87        GRANT,MARSHALEE                      $16.19
88        GRANT-RODNEY, JACQUELINE             $21.97
89        GRAY ANDERSON, VERA                  $2,557.78
90        GRAY,SHARON                          $969.62
91        GREEN,EULALEE A.                     $946.58
92        GRIFFITHS,RANDI                      $179.31
93        HALL,EPEFANIA                        $570.14
94        HARRIS,CECILIA                       $418.98
95        HECKER, CHARMAINE                    $174.51
96        HUDSON,JULETT                        $110.38
97        HUIE,ANGELLENE                       $5.26
98        HUNTER,JANNET                        $28.45
99        IYENGUNMWENA, ABIEMWENSE             $282.79
100       IYENGUNMWENA, OSARIEMEN              $43.05
101       JACKS-MORRIS, JEAN                   $1,703.81
102       JAMES,DANIELLE                       $1,312.10
103       JAMES,YVONETTE                       $45.98
104       JEUDY,MELISSA                        $47.00
105       JOHNSON,EMMA                         $6,018.49
106       KAMWANYA,ANNA                        $2,299.16
107       KELLY-TALBERT, ROSE MARIE            $2,155.42
108       KLUTSE YONDAH, KOSSIWA               $46.90
109       KNOTT,MARILYN                        $4,692.80
110       KUMAH,KWADWO                         $231.56
111       KWAKYE,MARY                          $706.37
112       KWAKYE-MENSAH, SABINA                $74.51
113       LAROND,FABIENNE                      $229.24
114       LETTMAN,BEVERLEY                     $97.92
115       LEWIS,LILEITH                        $1,425.52
116       LEWIS,SASHANNA                       $954.23
117       LIZARDO,YOCASTA                      $95.57
118       LLEWELLYN,CARRIE                     $248.71
119       LLOYD,PEARLETA                       $745.96
120       LOBBAN,WILMA                         $67.54



                                      - 36 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 39 of 41



121       MARCUS-KWOFIE, PATIENCE              $149.99
122       MARTINEZ,MARIA                       $76.91
123       MASON-MORAIS,JOY                     $273.41
124       MBA,CECILIA                          $3,037.81
125       MCCALLUM,CAROL                       $145.60
126       MCCOY,DIANA                          $25.49
127       MCFARLANE,LOUISE P                   $828.85
128       MCGINNIS,CAMAY                       $186.06
129       MCGLASHAN,JEAN                       $18.71
130       MCKENZIE,THESLYN                     $1,716.85
131       MCLEAN,DOROTHY                       $272.15
132       MCLEOD,KAY ANN                       $2,603.20
133       MENSAH,JUDITH                        $5.44
134       MENSAH,RAMATU                        $2,031.89
135       MILLER,JANET                         $46.86
136       MORGAN,MONICA                        $1,260.18
137       NAYA,WINNIFRED                       $5,080.05
138       NDINGKPI-LOTTO, HUILARI              $489.70
139       NEGRON,MARIA P                       $491.72
140       NEMBHARD, MICHELLE                   $4,452.46
141       NICHOLSON, BEVERLEY                  $3,247.31
142       NJIE,IDA                             $25.77
143       NJOKU,MARITHA                        $362.32
144       NKANSAH, JOSEPHINE                   $1,171.99
145       NUNES,GLORIA                         $2,462.59
146       NYAMEKYE KOMMEY, SHERI               $341.06
147       NYARKO-AWUAH, AGNES                  $57.90
148       OBAAH,THERESA                        $94.30
149       OBENG,JULIET                         $92.08
150       ODURO-KWARTENG, BERNICE              $3,640.75
151       OKEYO,LONA                           $2,791.73
152       OKEYO,SHARON                         $388.09
153       OKOFO,GEORGE                         $29.85
154       OMARI,DORIS                          $2,171.35
155       OPOKU,AGNES                          $79.05
156       OPOKU,DEBORAH                        $623.15
157       OWUSU TAKYI, MILLICENT               $115.62
158       OWUSU,SELINA                         $1,174.34
159       PALMER,HYACINTH                      $939.34
160       PHILLIP-CAPLETON, ANDREA             $89.93
161       PORTER,HYACINTH A                    $134.48
162       POYO,SOUVENIR                        $6,038.94
163       PRYCE,MABLE                          $59.47



                                      - 37 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 40 of 41



164       RADEVA, MARGARITA                    $26.29
165       RANDALL,MELINDA                      $31.51
166       REID,PAULETTE L                      $343.23
167       REID,SHARON                          $316.70
168       ROBERTSON,VETA                       $4,129.19
169       ROSE,TASHA-LEE                       $11.72
170       ROTALI,OPAL                          $133.59
171       ROWE,NASRINE                         $755.77
172       SARPONG,AFUA                         $960.78
173       SCARLETT-WILLIAMS ,KIMISHA           $181.98
174       SCOTT,PRIMROSE                       $2,257.42
175       SHAW,PEARLINE                        $1,025.85
176       SIFUENTES,ERIKA                      $743.10
177       SIMPSON,MELODY                       $48.90
178       SMITH REEVES, BARBARA                $2,154.11
179       SMITH,CAUDROYA                       $728.92
180       SMITH,DORETT                         $3,161.38
181       SMITH,FELECIA                        $271.87
182       SMITH,PATRICIA                       $922.04
183       SOMAI,NANDANEE                       $182.69
184       STEELE,ELAINE                        $4,022.12
185       STENNIS,JOYCELIN                     $2,118.71
186       SURAJU,DORA                          $115.24
187       TACKIE,PEACE                         $8,217.56
188       TAIT,MAUREEN                         $124.95
189       TANDOH,FELICIA                       $633.42
190       TAWIA,REBECCA                        $220.99
191       TEYE,GIFTY                           $369.88
192       THOMAS-DALEY, CURINE                 $28.04
193       TOMLINSON-TALBERT ,KENESHA           $613.05
194       TORRES,GLORIA                        $367.56
195       TURNER,KATHLEEN                      $465.42
196       WALKER,NATOYA                        $150.83
197       WALLACE, VERONICA                    $717.27
198       WALLACE,IDA                          $1,580.90
199       WARREN,PAUL S                        $22.17
200       WEETOM,DIANA                         $407.78
201       WESTON,JESSICA M                     $733.38
202       WHITE-HESLOP, JASMINE                $524.71
203       WILLIAMS,ALLISON                     $640.97
204       WILLIAMS,DELOMIE CATHERINE           $2,343.49
205       WILLIAMS,MONICA     $13.56
206       WITTER-TRACEY, DORETH                $3,773.29



                                      - 38 -


5379299
      Case 1:17-cv-05370-RMB-KNF Document 63-1 Filed 08/20/19 Page 41 of 41



207       WOMOAKOR,MERCY                       $2,110.70
208       WRIGHT,ADRIS                         $1,795.28
209       ZIGAH,ELIZABETH                      $1,051.47

Total                                          $235,794.61




                                      - 39 -


5379299
